DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: remarks filed on 05/12/2021.
   Claims 1-5, 7 are currently pending and presented for examination.

Response to Arguments 
         Applicant's remarks filed on 05/12/2021 have been considered. The remarks with respect to claim prior art rejection are persuasive. The prior art rejection is withdrawn. 
         Claims 1-5, 7 are allowed. 
Allowable subject matter
    Claims 1-5, 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, prior art on record Yeung et al. (US Pub. No.: US 2006/0044425 A1) discloses a medical image processing apparatus (Para 45-47; Fig. 6. Fig. 7; image device 300 having a pixel array 240 which is capable of capturing and processing medical image) comprising:
circuitry (Para 48-49; CPU 1102; Para 32; processing circuitry) configured to:
specify a defective pixel in a captured image obtained by capturing an image of a subject (Fig.4; Para 32; an image is captured as pixels output signals representing the max   and  if the difference between the two values is greater than or equal to some pre-determined threshold value, then the value of the PUT is replaced by Pmax; wherein a pixel is defective if its value is beyond a threshold or either the maximum of corrected neighboring pixels) ;
set a correction degree of a defect correction process of making a brightness of the defective pixel approach a brightness of a discrimination area including surrounding pixels positioned around the defective pixel in the captured image ( Para 34; the value for the PUT is replaced by Pmax, the correction degree can be the amount of difference between the PUT and Pmax, since PUT needs to make up the value difference in order to have the same value of Pmax ) ; and
perform the defect correction process according to the correction degree (Para 34; the value for the PUT is replaced by P max.  Once this act is completed, the method proceeds to step 155, and the replaced pixel value for PUT is output onto a line buffer.),
wherein in a case where a range from a lower limit value to an upper limit value of a difference between the brightness of the defective pixel and the brightness of the discrimination area is divided into a first range and a second range in which the difference is larger than that in the first range, the circuitry is configured to set a higher correction degree for a case where the difference is in the second range, in 
	However, none of the prior art discloses “specify a defective pixel in a captured image obtained by capturing an image of a subject based on a pixel level of each individual pixel in the captured image that exceeds a predetermined threshold value, the defective pixel being specified independently from pixel levels of surrounding pixels around the defective pixel in the captured image” in combination of other limitation in the claim. 
	Claims 2, 3,4,5,7 are allowed as being dependent from claim 1.
                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696